Citation Nr: 9914124	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a duodenal ulcer, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1991 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in February 1995.  The 
veteran, his spouse, and his representative testified at a 
hearing before a Member of the Board at the RO in December 
1998.  At the December 1998 hearing, the veteran withdrew the 
issue of entitlement to Paragraph 29 benefits for hospital 
treatment in excess of 21 days.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the RO in an unappealed rating decision in August 1957.  The 
veteran did not submit a notice of disagreement with that 
decision.

2.  The additional medical documentation submitted since the 
August 1957 rating decision is new, relevant, and directly 
relates to the etiology of the veteran's low back disorder.


CONCLUSION OF LAW

The additional documentation received since the August 1957 
rating decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disorder was previously denied 
in August 1957.  The veteran did not appeal and that decision 
became final.  At that time, the evidence consisted of the 
veteran's claim, the service records and a VA examination 
report.  Service connection was specifically denied because a 
back disorder was not shown by the evidence of record.  

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc), slip op. at 
4 citing Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Since the August 1957 determination, private and VA medical 
records have been added to the record.  VA medical records 
from October 1990 to November 1995 show continued complaints 
and treatment for chronic low back pain with a history of 
such since service.  A January 1992 VA orthopedic evaluation, 
the examiner noted that the veteran gave a history of car 
accidents in 1952 and 1955 and reported chronic low back pain 
since 1956, that has been aggravated by 2 car accidents in 
1991 and a lifting injury.  The assessment was chronic low 
back pain.  In an undated letter, received in August 1995, 
Paul L. Helzer, D.C., Ph.D., states that the veteran has been 
a patient at his clinic since 1957.  According to Dr. Helzer, 
the veteran has been treated for a chronic lumbosacral 
disorder which began as a moderate bio-mechanical L5-S1 joint 
dysfunction but that after years of heavy labor and driving a 
truck, this disorder developed into a degenerative disc and 
joint disorder.  As noted earlier, service connection for a 
back disorder had been denied in 1957.  The reason for the 
denial was the absence of competent evidence demonstrating 
the presence of a back disorder.  The additional evidence, if 
accepted as true, establishes the presence of a back 
disorder.  This evidence is relevant and probative of the 
issue at hand.  It is new and material evidence and the claim 
is reopened.

Since there is the possibility of additional records, a 
determination of whether the claim is well grounded is 
deferred.  See Curry v. Brown, 7 Vet. App. 59 (1994).
The veteran's petition to reopen a claim for service 
connection for a low back disorder is granted.


ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted. 

REMAND

The Board notes that the veteran, in an August 1997 
statement, reported that he receives Social Security 
Administration (SSA) Disability Benefits for his 
disabilities.  Complete records pertaining to a grant of SSA 
disability benefits are not present in the record.  
Accordingly, a remand to obtain all records held by SSA 
pertaining to the veteran is in order.  

Furthermore, in similar factual scenarios, wherein service 
connection for a hearing disorder and tinnitus was sought, in 
part, upon alleged combat-related noise exposure, the Court 
has held that the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are for application and the VA's duty to assist the 
veteran in the proper development of his claim includes 
obtaining a medical opinion as to whether
his current hearing disability was causally related to his 
combat-related noise exposure.  Swanson v. Brown, 4 Vet.App. 
148 (1993); Peters v. Brown, 6 Vet.App. 540 (1994).  The RO 
has neither considered the applicability of 38 U.S.C.A. § 
1154(b) (West 1991) to the veteran's claim for service 
connection nor requested a medical opinion as to the etiology 
of his current hearing disability.

The veteran has contended that his duodenal ulcer disability 
is much worse than currently evaluated.  The Board notes that 
the most recent VA medical records pertaining to his ulcer 
disorder are dated in 1995.  Therefore, the case is REMANDED 
to the RO for the following development:
			
1. The RO should obtain from the SSA 
copies of the initial as well as any 
subsequent decisions awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claims for Social Security disability 
benefits, including the medical records 
relied upon concerning those claims.

2.  The RO should obtain any and all VA 
medical records since 1995 pertaining to 
the veteran's service-connected ulcer 
disorder. 

3.  The veteran is placed on notice that 
he has a duty to submit evidence of well 
grounded claims for service connection.  
Such documentation should consist of 
competent evidence linking the veteran's 
current disabilities to active service.  
The Board reserves the right to deny the 
instant claim as not well grounded if the 
veteran does not meet the threshold 
evidentiary requirement.  

4.  The RO should consider the potential 
applicability of 38 U.S.C.A. § 1154 (West 
1991).

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
case should be returned after compliance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

